Citation Nr: 1035156	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  08-20 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for low back 
strain, and if so whether the reopened claim should be granted.

2.  Entitlement to service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket based on 
severe financial hardship.  See 38 C.F.R. § 20.900 (2009).

The Veteran served on active duty from June 1975 to February 
1976.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota that reopened a previously-denied claim for service 
connection for a low back disorder and denied the claim on the 
merits.  Also on appeal is an April 2009 rating decision by the 
Sioux Falls RO that denied service connection for a mental 
disorder.

The Veteran testified before at a hearing before an RO Hearing 
Officer in regard to the claimed back disorder in August 2008.  A 
transcript of that hearing is of record.

In February 2010 jurisdiction over the case was transferred at 
the Veteran's request to the RO in Reno, Nevada.

The Veteran testified before the undersigned Veterans Law Judge 
in a hearing at a VA facility in Las Vegas, Nevada in May 2010 
that addressed both issues on appeal; a transcript of that 
hearing is associated with the claims files.  During the hearing 
he submitted additional documentary evidence, with a waiver of 
his right to have the evidence initially considered by the RO, 
and the Board has accepted this additional evidence for inclusion 
in the record on appeal.  See 38 C.F.R. § 20.800.



FINDINGS OF FACT

1.  Service connection for a low back disorder was denied by an 
RO rating decision in August 2001; the Veteran was notified of 
the denial but did not appeal.

2.  Evidence received since the August 2001 rating decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record and is sufficient, when considered 
by itself or with previous evidence of record, to raise a 
reasonable possibility of substantiating the claim.

3.  A chronic low back disorder was not present until more than 
one year following the Veteran's discharge from service, and the 
Veteran's current low back disability is not etiologically 
related to his active service.

4.  A chronic, acquired mental disorder was not present until 
more than one year following the Veteran's discharge from 
service, and the Veteran's current mental disability is not 
etiologically related to his active service.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the criteria 
for reopening the claim for service connection for a low back 
disorder are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  
 
2.  A low back disorder was not incurred in or aggravated by 
active service, and the incurrence or aggravation of arthritis of 
the low back during such service may not be presumed.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009). 

3.  A mental disorder was not incurred in or aggravated by active 
service, and the incurrence or aggravation of a psychosis during 
such service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for a low 
back disorder and for a mental disorder.  The Board will 
initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their application 
to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court defined 
the elements required for adequate notice when the issue is new 
and material evidence.  Given the Board's favorable determination 
in reopening the claim, no further notice is required with 
respect to the claim to reopen.

The Veteran was provided a letter in January 2007 that informed 
him of the elements required to establish entitlement to service 
connection, including the disability-rating and effective-date 
elements; he had ample opportunity to respond prior to issuance 
of the March 2007 rating decision on appeal.  

The Board also finds VA has complied with its duty to assist the 
Veteran in the development of his claims.  In this regard, the 
Board notes that service treatment records (STRs), Social 
Security Administration (SSA) disability file, and VA and non-VA 
post-service treatment records were obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claims; the 
Board is also unaware of any such evidence.  Also, the Veteran 
has been afforded appropriate VA examinations in response to his 
claims.  

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claims by the originating 
agency were insignificant and not prejudicial to the Veteran.  
The Board will accordingly address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease initially diagnosed after service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Where a veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests a psychosis or 
arthritis to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 U.S.C.A. 
§ 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record in a case before VA with 
respect to benefits under the laws administered by VA.  When 
there is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of the matter, 
VA will give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits the evidence must preponderate against the claim.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

New and Material Evidence

Review of the file shows the Fort Harrison, Montana RO denied 
service connection for a low back disorder by a rating decision 
in August 2001, based on the RO's determination that the Veteran 
had not shown a chronic back disorder since discharge from 
service or a relationship between a current back disorder and 
service.  The Veteran was notified of the decision by a letter in 
August 2001 but he did not appeal.

Whereas the Veteran did not file a timely appeal, the August 2001 
rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.302.

The Veteran filed the instant request to reopen the claim in May 
2005.

The evidence of record at the time of the August 2001 rating 
decision was as follows: service treatment records (STRs) 
documenting a back injury during active service; and VA medical 
treatment records from July 2000 through May 2001.  The Veteran 
was noted to have been scheduled for VA examination shortly after 
discharge from service but he failed to report for examination.  
The RO's rating decision acknowledged the in-service back injury 
documented in STRs but characterized it as acute and transitory 
rather than chronic.

The evidence received since the August 2001 rating decision 
includes a January 2007 treatment note by Dr. James F. Cole 
stating that from the information available to Dr. Cole it 
appeared that the Veteran's current back disorder was related to 
the low back injury while in service.  This report was not 
previously considered by the RO and is not cumulative or 
redundant of the evidence previously of record.  Therefore, it is 
new.  Further, evidence received subsequent to a final decision 
is considered credible for the purpose of reopening the veteran's 
claim, unless it is inherently false or untrue, or is beyond the 
competence of the person making the assertion.  Duran v. Brown, 7 
Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In this case, Dr. Cole is a physician competent to 
provide opinions regarding diagnosis and etiology of a medical 
disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994)

The Board finds at this point that Dr. Cole's report raises a 
reasonable possibility of substantiating the claim.  It is 
accordingly "material" for the purpose of reopening the claim, 
even if not adequate by itself to convince the Board to grant 
service connection.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Accordingly, reopening of the claim is in order.  

Entitlement to Service Connection for a Low Back Disorder

STRs show that in January 1976 the Veteran was treated after 
having reportedly slipped downstairs; the clinical impression was 
possible back sprain.  Chest and lumbar spine X-rays were normal, 
and neurological examination was normal.  The Veteran denied loss 
of consciousness at the time of the injury, any paresthesia in 
the lower extremities, abdominal pain or hematuria.  On admission 
there were no symptoms other than tenderness to palpation.  The 
Veteran was treated as an inpatient for 21 days due to 
psychiatric symptoms (as noted below, the Veteran threatened 
suicide unless he was discharged from service).  The Veteran 
complained of renewed back pain until he was informed he would be 
administratively discharged from service, at which time his back 
symptoms underwent a dramatic improvement, with complete 
resolution of any symptoms of back pain.  The final diagnosis of 
his back disorder was lumbosacral strain.  The report of the 
Veteran's separation examination in February 1976 notes clinical 
evaluation of the spine and other musculoskeletal as "normal."

In March 1976 the Veteran submitted a claim requesting service 
connection for "back damage" that reportedly occurred in 
January 1976.  He was scheduled for VA orthopedic examination but 
failed to report.

In January 1995 the Veteran presented to the VA Medical Center 
(VAMC) in Amarillo requesting pain medication for bruised 
testicles; he subsequently admitted to lying about the injury to 
obtain pain medication; he also admitted to having burned himself 
in the past to obtain pain medication.  He received inpatient 
treatment for narcotic abuse; inpatient treatment records show no 
complaint of any low back disorder.

A decision by the VA Drug Seeking Behavior (DSB) Coordinator in 
August 1996 noted the Veteran's history of seeking controlled 
medications from at least 15 different VA medical facilities in 
at least 5 different states, and recommended the Veteran not 
receive any controlled substances from the emergency clinic.

An October 1998 decision by the Social Security Administration 
(SSA) granted disability benefits effective from November 1990 
for herniated disc in the cervical spine (primary diagnosis) and 
for seizure disorder status post skull fracture (secondary 
diagnosis).  Medical records associated with the SSA file show 
the Veteran was assaulted in March 1995 and struck on the head 
and neck.  Significantly, the Veteran did not assert a disabling 
low back disorder, nor is any low back disorder mentioned in the 
medical records in the SSA file. 

VA psychiatric treatment notes dated in January 1998-January 2001 
show the Veteran was living in a veterans domiciliary; he 
complained during that period of right shoulder problems but 
there is no mention of low back problems.  He was apparently 
discharged from that facility due to continued drug abuse.

The Veteran submitted a new request to VA for service connection 
for lower back problems in November 2000, citing a fall during 
service in February 1976 and continuing back problems related to 
that injury.  

A Rapid City Regional Hospital emergency room treatment note in 
May 2001 notes treatment for suicidal ideation; also noted were 
back problems from service, on Percocet etc. for a year and then 
methadone.

The Veteran received inpatient treatment for psychiatric symptoms 
and chronic pain complaints by the South Dakota Human Services 
Center in June 2001.  It was noted the Veteran had been struck by 
a car earlier that month.  During inpatient treatment the Veteran 
had various medical diagnostics, including an MRI of the lumbar 
spine, which were negative.  The discharge diagnosis was organic 
mental disorder not otherwise specified (NOS), opioid dependence 
and pain disorder with psychological factors.  There was no 
indication of any current diagnosed lumbar spine disorder.
    
Psychiatric medication records from Community Counseling Services 
dating from October 2005 through December 2006 note a history of 
three lower back surgeries.  The Veteran's case manager at 
Community Counseling Services stated the Veteran's major struggle 
beyond his diagnosis had been seeking out pain medications, at 
times with stories of accidents or injuries that were hard to 
prove or disprove; the Veteran's personality traits would tend to 
make him desire some "drama" in life whether positive or 
negative.

The record contains a January 2007 treatment note by Dr. James F. 
Cole diagnosing chronic intermittent low back musculoligamentous 
strain syndrome and very slight central disc bulge at L5-S1 by 
magnetic resonance imaging (MRI).  Dr. Cole noted the Veteran 
reported injury in service in January 1976 with some improvement 
but subsequent return of pain since then.  Dr. Cole stated that 
from the information available to him it appeared the Veteran's 
back condition was related to the low back injury while in 
service.

The Veteran had a VA examination of the back in February 2007.  
The examiner reviewed STRs as well as Dr. Cole's opinion cited 
above.  The examiner detailed the Veteran's subjective medical 
history and performed a detailed clinical examination.  The 
examiner agreed with Dr. Cole's assessment of chronic 
intermittent low back musculoligamentous strain syndrome and very 
slight central disc bulge at L5-S1.  However, the examiner stated 
it was unlikely the Veteran current disorder was related to the 
injury in service.  The examiner noted the Veteran had negative 
X-ray and no sequelae of symptoms within a month of the in-
service injury and no documented back treatment prior to Dr. 
Cole's evaluation.  Therefore, the Veteran's symptoms are likely 
related to the post-service orthopedic injuries cited in the 
Veteran's psychiatric treatment records (history of head injury, 
motor vehicle accident and numerous orthopedic injuries and three 
lower back surgeries noted).

The Veteran testified before an RO Hearing Officer in August 2008 
regarding his claimed back disorder.  The Veteran stated that 
after the injury in service his back pain would recur every 2-3 
months, continuing until the present.  He stated he had been 
involved in an automobile accident in approximately 1988 that 
resulted in a fracture to the skull, but not a back injury.  The 
Veteran denied any back injuries other than the injury in 
service.  The Veteran first sought medical treatment for his back 
problem approximately three years after discharge from service.  
During the period 1986-1987 the Veteran worked as a waiter to 
help pay his way through training as a surgical technician, but 
he had to quit the waiter job due to back pain.  He eventually 
also had to quit the job as surgical technician because of back 
pain.  

The Veteran's files were reviewed by a VA physician in December 
2008 for the purpose of preparing a medical opinion as to whether 
the Veteran's documented back strain in service constituted the 
first manifestation of his current back disorder.  The reviewer 
stated, after review of the STRs and the post-service medical 
records, that the diagnosed lumbosacral strain in service is not 
related to the Veteran's current back problems.  The examiner 
noted that in service the Veteran denied back problems after the 
injury in 1976; and his documented back problems did not begin 
until the Veteran was hit by a car in 2001.  Accordingly, the 
Veteran's current back symptomatology was more likely related to 
the post-service motor vehicle accident than to back trauma 
during service.

The Veteran presented to the VAMC in December 2008 for evaluation 
of persistent low back pain with radiation down his right leg, 
hip and knee; he requested VA treatment and pain management.  An 
X-ray study of the lumbar spine was normal, but a CT scan showed 
arthritis involving the lower lumbar spine without significant 
spinal stenosis or foraminal narrowing.  A VA physician in 
January 2009 noted the Veteran's history of drug-seeking 
behavior, including having used up 75 Hydrocodone pills in the 
past seven days, and refused to administer more Hydrocodone; the 
physician's diagnosis was subjective complaint of low back pain 
radiating into the right gluteal area.    

The Veteran underwent diagnostics including CT, MRI and X-ray by 
University of South Dakota - Sanford in May 2009.  A June 2009 
note by that facility states on review that L3-4 was actually 
normal, while degenerative changes at L4-5 and L5-S1 were 
basically unremarkable or pain-free.  While these results did not 
imply the Veteran had no pain, the results implied that such pain 
was not discogenic and surgical intervention would accordingly 
not be warranted.

A VA primary care note in October 2009 shows the Veteran 
complained of severe low back pain radiating to the right hip, 
unrelieved by methadone.  The clinical assessment was moderately 
severe right lumbar radiculopathy with evidence of broad-based 
annular protrusion possibly pressing the L4 nerve root.

The Veteran testified before the Board in May 2010 that during 
service he was a fireman of damage control on a submarine (the 
Board notes at this point that the Veteran did not complete 
submarine qualification and never served on a submarine).  He 
stated that he was given the psychotropic drug Thorazine while in 
submarine school, and that he went absent without leave (AWOL) 
for a period because he was afraid of the effects of the 
Thorazine.  However, he turned himself in, and the Thorazine 
immediately recommenced.  The Veteran thereafter fell down two 
flights of stairs because he was groggy from the Thorazine; he 
injured his back in that fall.  The Veteran stated that after 
discharge from service the pain continued without remission. 

On review of the evidence above the Board notes the that the 
medical evidence establishes that the Veteran has a low back 
disability.  However, evidence of a present condition is 
generally not relevant to a claim for service connection, absent 
some competent linkage to military service.  Mingo v. Derwinski, 
2 Vet. App. 51, 53 (1992).  Rather, a veteran seeking disability 
benefits must establish not only the existence of a disability, 
but also an etiological connection between his active service and 
the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 
136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case, the files contain conflicting medical opinions in 
regard to the etiology of the low back disorder.  Specifically, 
the VA examiner in February 2007 and the VA reviewer in December 
2008 both opined that the Veteran's current low back disorder was 
more likely related to post-service back trauma than to the in-
service back strain, while Dr. Cole stated in his January 2007 
treatment note that from the information available to him it 
appeared the Veteran's back condition was related to the low back 
injury while in service.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. 
App. 66 (1991).  However, the Board is free to assess medical 
evidence and is not obligated to accept a physician's opinion.  
Wilson v. Derwinski, 2 Vet. App 614 (1992).  As true with any 
piece of evidence, the credibility and weight to be assigned to 
these opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  For the reasons cited below, the Board finds the 
opinions of the VA examiner and the VA reviewer to be more 
probative than that of Dr. Cole.

In assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of the 
merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000).  Further, greater weight may be placed 
on one physician's than another's depending on factors such as 
the reasoning employed by the physicians and whether (and the 
extent to which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In this case, the VA examiner and the VA reviewer had access to 
the Veteran's STRs and his post-service treatment records, while 
Dr. Cole did not; the VA physicians were accordingly better 
informed as to the Veteran's injury in service and his post-
service treatment history.  Further, the VA physicians provided 
clinical rationale for their opinions while Dr. Cole did not; the 
Board notes in that regard that a bare conclusion, even one 
reached by a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. App. 
345, 348 (1998).  

Finally, Dr. Cole expressly relied for his opinion on the medical 
history provided by the Veteran.  The Board notes that medical 
evaluation that is merely a recitation of veteran's self-reported 
and unsubstantiated history has no probative value.  Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999); Swann v. Brown, 5 Vet. 
App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 (1995); Reonal 
and LeShore, supra.

However, the Board cannot discount medical opinion solely because 
it is based on history provided by a veteran without also 
evaluating the credibility and weight of the history upon which 
the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005).  The Board must accordingly consider the Veteran's 
credibility, as regards his statements to Dr. Cole and as regards 
his testimony before the Board and his correspondence to VA.

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence if contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In this case, the Board finds the Veteran is not a credible 
historian.  He is noted in numerous VA and private medical and 
psychiatric treatment reports to be confused regarding his own 
medical history, whether due to dementia or deliberately evasive 
responses.  Further, the voluminous treatment records associated 
with the claims files show the Veteran was treated for a number 
of reported painful disorders for which he was actively seeking 
prescription pain medications, including feigning injuries, but 
significantly there are no documented post-service low back 
complaints prior to 2007; his assertions are accordingly 
inconsistent with the medical evidence of record.  Finally, the 
Veteran's well-documented history of drug-seeking behavior shows 
him to be particularly prone to making false assertions in hope 
of secondary gain.  For these reasons, the Board deems the 
Veteran's unsupported history of chronic low back symptoms to be 
not credible.

The Board has attempted to review the Veteran's correspondence to 
VA.  However, the Veteran's letters are largely unintelligible, 
as is to be expected in a person whose dementia is clinically 
documented.  In any event, the Board has found the Veteran to not 
be a credible historian, and his correspondence is accordingly 
not deemed to be probative evidence in support of VA benefits.      

For the reasons above the Board has determined the criteria for 
service connection for a low back disorder are not met.  
Accordingly, the claim must be denied.

Because the evidence preponderates against the claim the benefit-
of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.  

Entitlement to Service Connection for a Mental Disorder

STRs show that the Veteran was treated in October 1975 for 
headaches of unknown etiology.  The Veteran reported history of 
headaches prior to service and did not report any associated head 
trauma during service.

The Veteran underwent psychiatric evaluation in October 1975 that 
noted the Veteran had difficulty in boot camp adjusting to 
"authority figures" and had dropped out of submarine school 
during the orientation period because he did not want to be 
closed up in a submarine.  The Veteran expressed his current 
dilemma as getting out of the Navy, with negligible chances for 
employment elsewhere, or remaining in the Navy with attendant 
problems dealing with authority.  The Veteran's attitude improved 
with counseling and therapy, and no pharmacotherapy was required.  
There was no evidence of psychosis, disabling neurosis, major 
mood disturbance, or personality disorder; there was, however, 
ample evidence of situational adjustment reaction that had 
resolved with treatment.  The Veteran was released back to his 
duty station as fit for duty.

In January 1976 the Veteran was hospitalized for evaluation of a 
low back injury.  During that inpatient treatment he became 
acutely agitated and threatened suicide unless he was discharged 
from service.  He was placed on Thorazine and psychiatric 
intervention was requested.  The Veteran subsequently became 
grossly paranoid and combative.  A psychiatrist's impression was 
adult adjustment reaction with anxiety and paranoid features, 
situational in character but with no evidence of schizophrenia; 
the Veteran was also characterized as an immature personality 
with inability to tolerate the structure of the service.  His 
dosage of Thorazine was increased and procedures for 
administrative separation were initiated.  The final psychiatric 
diagnosis was adult adjustment reaction with anxiety and paranoid 
tendencies and immature personality.

The report of the Veteran's separation examination in February 
1976 notes psychiatric evaluation as "abnormal" for adult 
adjustment reaction with anxiety.

In March 1976 the Veteran submitted a claim requesting service 
connection for a nervous condition.  He was scheduled for VA 
psychiatric examination but failed to report, and service 
connection was denied by an administrative decision of the RO in 
Los Angeles, California dated in February 1977.

In January 1995 the Veteran presented to the Amarillo VAMC 
requesting pain medication for what transpired to be a faked 
injury.  A decision by the VA Drug Seeking Behavior (DSB) 
Coordinator in August 1996 noted the Veteran's history of seeking 
controlled medications from at least 15 different VA medical 
facilities in at least 5 different states, and recommended the 
Veteran not receive any controlled substances from the emergency 
clinic but rather be referred for substance abuse and psychiatric 
services.
   
The Veteran received VA inpatient psychiatric treatment in 
September 1996-February 1997 for addiction to analgesics and 
suicide ideation.  The Veteran endorsed head and neck injury in a 
motor vehicle accident in 1987; he reported history of 
prescription drug abuse beginning in 1982.  In addition to the 
head injury in 1987, in which his head hit the front of a car, he 
reported a seizure attack in mid-1996 in which he fell and hit 
his head.  He also admitted he had become adept at feigning pain 
symptoms in order to obtain drugs.  Treatment notes show that 
Thorazine was added to his prescription medications in October 
1996 because the Veteran requested it, asserting it had been 
helpful before.  He was diagnosed on admission with adjustment 
disorder with depressed mood and personality disorder, 
unspecified; the discharge diagnosis was chronic dysthymia, 
substance abuse disorder without physiological dependence, 
polysubstance abuse including alcohol and cocaine, and rule out 
organic personality syndrome.  

An October 1998 decision by the SSA granted disability effective 
from November 1990 for seizure disorder status post skull 
fracture with adjustment disorder, borderline intellectual 
functioning and diffuse cognitive dysfunction (secondary 
diagnosis).  Medical records associated with the SSA file include 
a psychological assessment in August 1998 that resulted in 
diagnoses of polysubstance dependence in remission and dysthymic 
disorder, as well as schizoid personality disorder; the 
psychologist noted the evaluation suggested malingering and/or a 
severe psychiatric disorder possibly involving periodic episodes 
of psychosis.   

VA psychiatric treatment notes dated in January 1998-January 2001 
show the Veteran was living in a veterans domiciliary and being 
treated for depressive symptoms; he was apparently discharged 
from the facility due to continued drug abuse.  The clinical 
impressions during the period were generalized anxiety disorder, 
dysthymia and depression not otherwise specified (NOS).  There is 
no indication of any relationship between the psychiatric 
symptoms and active service.

A VA psychiatric treatment note dated in February 2001 shows the 
Veteran presented seeking narcotic pain relievers; he was noted 
to have a history of abusing prescription medications.  The 
psychiatrist's impression was narcotic addiction with drug-
seeking behavior, non-compliant and questionable whether he 
overused his medications or sold them; narcotic withdrawal 
syndrome, not severe; and personality disorder.  Treatment notes 
from the period February-May 2001 show repeated attempts to 
obtain prescription medications by claiming injuries 
characterized as "fishy" by medical personnel.  Psychiatric 
impressions during the period include acute alcohol intoxication, 
opiate dependence, and narcotic withdrawal with drug-seeking 
behavior.
 
A Rapid City Regional Hospital emergency room treatment note in 
May 2001 notes treatment for suicidal ideation (the Veteran 
threatened to kill himself if he was not given methadone).  
Initial clinical impression was drug and living-support seeking 
behavior and inadequate personality.  The eventual psychiatric 
diagnosis was opiate dependency disorder; opiate withdrawal; and 
major depressive disorder, recurrent and severe, without 
psychotic features.  The Veteran was discharged after two days of 
detoxification.

Within one week of the treatment described above, the Veteran 
returned to Rapid City Regional Hospital after being hit by a car 
while wandering around.  The psychiatric diagnosis was cognitive 
disorder not otherwise specified, prolonged opiate withdrawal, 
opiate dependency disorder, skull fracture and personality 
disorder.  A different physician on the same day diagnosed 
chronic pain syndrome, depression and dependent personality 
traits.  Computed tomography of the head showed signs of closed 
head injury (right occipital skull fracture) and intracranial 
bleed.  He was transferred from the medical unit to the 
psychiatric unit, where he was treated for a time because he 
essentially had nowhere else to go and appeared to be unable to 
function on his own.  The psychiatric discharge diagnosis was 
major depression, recurrent, severe, without psychotic features; 
opioid dependence in early remission; malingering (provisional); 
and cognitive disorder due to head injury (provisional).  Also 
noted was personality disorder, not otherwise specified, with 
prominent dependent and passive features.

The Veteran received inpatient treatment for psychiatric symptoms 
and chronic pain complaints by the South Dakota Human Services 
Center from June 2001 through July 2002.  It was noted the 
Veteran had been struck by a car in June 2001, possibly an 
accident or possibly a suicide attempt or an attempt to gain 
access to pain medications.  He was noted to have sequelae of a 
brain injury including memory loss.  Discharge diagnoses were 
personality disorder secondary to disinhibited-type closed head 
injury, opioid dependence in remission and nicotine dependence; 
also noted was personality disorder NOS with dependent traits.
 
The Veteran received inpatient treatment by the South Dakota 
Human Services Center for the fourth time in July 2004 due to 
aggressive behavior due to dementia secondary to head trauma, 
mood syndrome secondary to head trauma and personality disorder 
secondary to head trauma.

The Veteran received inpatient treatment by the South Dakota 
Human Services Center for the fifth time from September 2004 
through March 2005, again for aggressive and threatening 
behavior.  The discharge diagnoses were dementia secondary to 
head injury, mood disorder secondary to head injury, impulse 
control disorder secondary to head injury, opioid dependence in 
sustained remission and nicotine dependence.  Also noted was 
personality disorder secondary to head injury.

Medication records from Community Counseling Services dating from 
October 2005 through December 2006 show medications were 
prescribed for organic personality disorder and organic mood 
disorder; also noted were narcissistic personality traits and 
history of head injury in a motor vehicle accident.  

The Veteran had a VA psychiatric examination in April 2009 in 
which he reported he believed that he had a nervous condition 
secondary to having been placed in a "pressure ball" during 
active service; the next thing he knew he was being given doses 
of Thorazine.  He endorsed being on SSA disability due to head 
trauma caused by a motor vehicle accident in 1998.  The examiner 
noted the Veteran's demeanor during interview in detail.  The 
Veteran attempted to minimize the impact of his other impairments 
and focus almost exclusively on the anxiety that he attributed to 
his period of active service; the diagnosis accordingly was 
cognitive disorder secondary to motor vehicle accident and 
organic mood disorder.  There was no evidence on examination to 
suggest a diagnosis of anxiety disorder.  The examiner stated 
that review of the records showed the psychiatric care in service 
in 1975 was fairly minimal and was related to a situational 
factor, and the Veteran received no further treatment thereafter 
until he received his head injury.  The examiner stated in an 
addendum that the Veteran's problems in service appeared to be 
from adjustment reaction due to being in service, and he improved 
rapidly once he discovered he would be discharged.  As such, the 
examiner felt the Veteran's events in service did not have a 
long-lasting impairment of functioning; the most pressing issued 
on his current level of functioning was the head injury and its 
sequelae.

The April 2009 rating decision on appeal denied service 
connection for cognitive disorder secondary to head injury, 
claimed as nervous condition.

The Veteran had a VA psychiatric examination in October 2009; the 
examiner reviewed the claims file and the Veteran's computerized 
VA treatment record.  The examiner noted the Veteran's medical 
history in detail, including post-service seizures and head 
injuries.  The Veteran was unable to articulate his own medical 
history in any detail but attributed all of his mental and 
physical problems to Thorazine.  He also stated that he fell down 
the stairs during service due to Thorazine, that his post-service 
accidents and seizures were due to Thorazine, and that he 
continued to have Thorazine in his bloodstream.  The examiner 
performed a clinical interview and noted observations in detail.  
The examiner diagnosed history of cognitive disorder secondary to 
head injury, organic mood disorder, nicotine dependence, history 
of opioid dependence in reported remission and cocaine dependence 
in remission.  The examiner also noted personality disorder NOS 
per previous report.  The examiner stated it is not likely the 
Veteran's current mental condition is caused by or the result of 
his diagnosed adjustment reaction during active service, 
manifested by somatization with moderate anxiety and history of 
limited frustration tolerance and difficulty in handling stress 
and dealing with authority figures.  

A subsequent VA mental health clinic (MHC) note in October 2009 
shows a diagnosis of depression NOS secondary to traumatic brain 
injury following a motor vehicle accident in 1998, as well as a 
diagnosis of possible psychosis NOS because the Veteran stated a 
belief that when he was in the military he received Thorazine.

The Veteran testified before the Board in May 2010 that during 
service he developed high pressure nervous syndrome (HPNS) after 
being decompressed too quickly in a test bubble.  The Veteran 
stated that when he emerged from the test bubble he was violent 
and shaking and hitting officers, and was thereupon given 
Thorazine to sedate him.  The Navy kept giving him Thorazine even 
after he unsuccessfully departed submarine school and because he 
was afraid of the effects of continued Thorazine the Veteran went 
absent without leave (AWOL) for a period.  However, the Veteran 
turned himself in, and the Navy immediately began again to 
administer Thorazine.  The Veteran generally asserted that all of 
his post-service mental problems are related to Thorazine that 
began during active service.    

Initially, the Board notes that the Veteran's account of 
Thorazine during service is inconsistent with the treatment 
records.  The Veteran was treated for anxiety symptoms while he 
was in submarine school, but he was not given Thorazine or any 
other psychiatric medications at the time.  He was given 
Thorazine after the low back injury, not before, because of his 
combative behavior while hospitalized for that injury, but the 
Veteran calmed down as soon as he was informed he would be 
discharged from service.  There is no medical opinion of record 
showing that Thorazine during or after service caused or 
aggravated the Veteran's mental problems, and the Veteran as a 
layperson is not competent to opine as to medical etiology or a 
render medical opinion.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Veteran has submitted medical articles describing side 
effects of Thorazine that the Veteran contends mirror his own 
symptoms.  The Board acknowledges that a medical article or 
treatise can provide important support when combined with an 
opinion of a medical professional if the medical article or 
treatise evidence discusses generic relationships with a degree 
of certainty such that, under the facts of a specific case, there 
is at least a plausible causality based upon subjective facts 
rather than unsubstantiated lay opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999).  In this case there is no medical 
opinion supporting the Veteran's belief that the medical articles 
pertain to his specific situation.

The Board also notes that the Veteran claims to be suffering from 
HPNS, but there is no evidence he has ever been competently 
diagnosed with that disorder.

The Veteran has been diagnosed with an assortment of mental 
disorders.  The scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record; see Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  In this case, however, there is no competent 
psychiatric or medical opinion showing a relationship between any 
diagnosed mental disorder and active service, and in fact the VA 
examiners in April 2009 and October 2009 asserted the Veteran's 
mental disorder is due to post-service traumatic head injury, not 
to any event in service and not related to the in-service adult 
adjustment reaction.

As noted above, the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  Willis, 1 
Vet. App. 66.  The Board notes that the VA examiners' opinions 
cited above are not controverted by any other medical opinion of 
record; the Board accordingly finds them to be highly probative.

The Veteran has asserted his personal belief that his mental 
disorder is due to Thorazine administered to him during active 
service.  However, a layperson is not considered capable of 
opining, however sincerely, in regard to causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd 
sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert 
denied, 119 S. Ct. 404 (1998); Espiritu, 2 Vet. App. 492.  
Rather, it is the province of trained health care professionals 
to enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  As explained above, the competent and 
uncontroverted medical opinions of record establish that the 
Veteran's current mental disorder is due to head trauma after 
discharge from service and is not related to his anxiety reaction 
during service, a reaction the Veteran attributes to Thorazine.

For the reasons above the Board has determined the criteria for 
service connection for a mental disorder are not met.  
Accordingly, the claim must be denied.  Because the evidence 
preponderates against the claim the benefit-of-the-doubt rule 
does not apply.  Gilbert, 1 Vet. App. 49, 54.  




ORDER

New and material evidence having been received, reopening of the 
claim for service connection for a low back disorder is granted.

Service connection for a low back disorder is denied.

Service connection for a mental disorder is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


